Citation Nr: 1342659	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-43 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for bilateral hearing loss prior to March 29, 2011.  

2.  Entitlement to an increased rating in excess of 80 percent for bilateral hearing loss since March 29, 2011.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. M. Barbier


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1978 and from November 1998 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  For the period prior to March 29, 2011, the probative evidence of record shows numeric designations of IX in the right ear and X in the left ear.  

2.  Since March 29, 2011, the probative evidence of record shows numeric designations of IX in the right ear and XI in the left ear.  .  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for bilateral hearing loss prior to March 29, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  The criteria for a rating in excess of 80 percent for bilateral hearing loss since March 29, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21,  4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the present case, the RO provided the required notice to the Veteran in a letter sent to him in December 2009 that provided general notice with regard to his claim to entitlement to an increased rating for bilateral hearing loss, what evidence was required to substantiate the claim, and his and VA's respective duties to obtain evidence.  

VA has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, VA treatment records and the identified private treatment records with the claims file.  

In January 2010 and March 2011, VA provided medical examinations which tested the level of the Veteran's bilateral hearing loss through puretone threshold audiometic testing and speech recognition testing using the Maryland CNC test.  These examinations were adequate as the examination reports show the examiners considered the Veteran's relevant history, provided sufficiently detailed descriptions of the disability, and provided analyses to support their opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Furthermore, the examiners provided a full description of the effects of the Veteran's hearing loss upon his ordinary activities in addition to the audiological test results necessary to apply the ratings criteria.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober , 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Increased Rating

Service connection for bilateral hearing loss was granted by rating decision of January 1993, which awarded a noncompensable rating.  The Veteran subsequently filed several claims for an increased rating, including the present claim filed in December 2009.  At that time, the Veteran's hearing loss was rated at 40 percent.  
By rating decision of March 2010, the RO increased his rating to 70 percent, effective December 8, 2009.  By rating decision of April 2011, the RO increased the Veteran's rating for bilateral hearing loss again to 80 percent as of March 29, 2011.  

In a letter dated August 2011, the Veteran indicated he was not satisfied with the award of 80 percent for his bilateral hearing loss, effective March 2011.  He stated that he felt it should be backdated to the date of a VA clinical audiology examination in October 2009.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  For claims for increased ratings (as opposed to disagreements with initial ratings), a higher rating may be assumed effective up to one year prior to receipt of the claim, depending on the facts found.  See Id. at 509 ("[T]he relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  In order for an increase to predate the date of receipt of the claim, the increase must be shown to have occurred in the one year period prior to such receipt.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  There is no evidence from within one year prior to receipt of the claim showing the severity of the Veteran's hearing loss.  

However, it is presumed that the Veteran is seeking the highest available rating for all periods subject to his claim of December 2009.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  His August 2011 statement was a notice of disagreement as to the ratings assigned in the April 2011 ratings decision.  Therefore the proper issues on appeal are as stated on the title page.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1. Vet App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

To evaluate a Veteran's hearing impairment, an examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) as well as a puretone audiometry test.  38 C.F.R. § 4.85(a) (2013).  
VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85 (h), Table VI, Table VII.  Table VI correlates the average puretone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels, dB) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

In certain situations, the rating criteria provides for rating exceptional patterns of hearing loss.  38 C.F.R. § 4.86 (2013).  If the puretone threshold is greater than 55 decibels at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing loss for either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  Id.  

In October 2009, the Veteran underwent a clinical audiological test at a VA facility.  The Veteran's longstanding documented hearing loss was noted, which the Veteran reported had worsened since last tested in 2007.  The Veteran reported having trouble understanding if someone was talking to him from behind and difficulty communicating via the telephone.  

Puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
55
75
100
105+
LEFT
60
80
90
105

Average puretone thresholds were 84+ dB in the right ear and 84 dB in the left ear.  The Maryland CNC speech discrimination test revealed 32 percent discrimination on both the right and left.  The diagnoses were moderate to profound sensorineural hearing loss in the right and left ears.  

By intersecting the column in Table VI for average puretone decibel loss falling between 82 dB and 89 dB with the line for percent of discrimination from 0-34, the resulting numeric designation for both the right and left ears is XI.  The level XI hearing acuity for both ears combined equate to a 100 percent evaluation.  38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86(a) apply in this instance, as the Veteran's puretone thresholds were 55 decibels or greater in each of the four specified frequencies.  Evaluating the Veteran's puretone threshold averages under Table VIA results in level VIII for both the right and left ears.  Combining these level VIII hearing acuities equates to a 50 percent evaluation under Table VII, which is less than the rating acquired when the Maryland CNC scores are considered.  However, as noted by a VA clinical doctor in April 2010, the Maryland CNC speech recognition test administered by the VA facility in October 2009 used a word list consisting of 25 words instead of a word list of 50 words, as required.  Consequently, these results are not adequate for rating purposes.

The Veteran underwent a VA examination in January 2010.  He reported decreased hearing since his last examination.  He noted the need to read lips more and being unable to use a telephone even with his hearing aids.  He further reported significant difficulty hearing in background noise.  

Puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
65
80
90
105
LEFT
65
85
90
100

Average puretone thresholds were 85 dB in both the right and left ears.  The Maryland CNC word list revealed 46 percent discrimination on the right and 36 percent on the left.  

By intersecting the column in Table VI for average puretone decibel loss falling between 82 and 89 dB with the line for percent of discrimination from 44 to 50, the resulting numeric designation for the right ear is level IX.  By intersecting the column in Table VI for average puretone decibel loss falling between 82 and 89 dB with the line for percent of discrimination from 36-42, the resulting numeric designation for the left ear is level X.  The Veteran's right ear, assigned a level IX hearing acuity, combined with level X hearing acuity for the left ear equates to a 70 percent evaluation.  38 C.F.R. § 4.85, Table VII.  

The provisions of 38 C.F.R. § 4.86(a) apply in this instance, as the Veteran's puretone thresholds are 55 dB or greater in each of the four specified frequencies.  Evaluating the Veteran's puretone thresholds under Table VIA results in level VIII for both the right and left ears.  Combining the level VIII hearing acuity of the right ear with the level VIII hearing acuity of the left ear equates to a 50 percent evaluation, which is less than the rating achieved when the Maryland CNC speech recognition scores are considered under Table VI.  Id.  

In April 2010, the Veteran presented at a VA clinic to discuss discrepancies in his prior speech discrimination scores and undergo further speech discrimination testing.  The VA audiologist explained the different number of words used in the Maryland CNC tests accounted for the differences in scores.  Furthermore two additional speech recognition tests were performed.  The veteran's scores in the first test were 32 percent in the right ear and 24 percent in the left ear.  The second test resulted in a score of 36 percent in the right ear and 22 percent in the left ear.  The VA doctor explained that the nature of the Maryland CNC test lends itself to variations in results, especially when the word lists used differ in the number of words.  Because no puretone threshold testing was done at that time, the results of the speech recognition tests conducted on April 2010 do not meet the requirements of 38 C.F.R. § 4.85 and are insufficient to obtain a disability rating for bilateral hearing loss.  

In October 2010, the Veteran underwent audiological testing at a private facility.  The private doctor noted a longstanding history of hearing loss and that the Veteran wore hearing aids.  He noted that puretone testing revealed bilateral moderate to profound loss.  

Puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
65
85
95
105
LEFT
65
85
85
95

Average puretone thresholds were 87.5 dB in the right ear and 82.5 dB in the left ear.  Word recognition scores were obtained twice using Maryland CNC word lists. The first test resulted in scores of 29 percent in the right ear and 26 percent in the left ear.  The second test resulted in scores of 36 percent on the right and 29 percent on the left.  

By intersecting the column in Table VI for average puretone decibel loss falling between 82 and 89 dB with the line for percent of discrimination from 0 to 34, the resulting numeric designation for the right ear is level XI.  If the second speech recognition score is used, the resulting numeric designation for the right ear is level X.  By intersecting the column in Table VI for average puretone decibel loss falling between 82 and 89 dB with the line for percent of discrimination from 0-34, the resulting numeric designation for the left ear is level XI.  The same level results with either speech discrimination score on the left.  The Veteran's left ear, assigned a level XI hearing acuity combined with a level XI hearing acuity for the right ear equates to a 100 percent evaluation.  When combined with the level X hearing acuity for the right ear, a 90 percent evaluation results.  

However, A VA examiner noted in May 2011 the inaccuracy of the Maryland CNC test administered by the private doctor.  According to the VA examiner, the results were not acceptable for rating purposes because the word lists were administered at only one intensity level (90 decibels) and scores were obtained that are not possible when the test is correctly administered.  Namely, the percent scores obtained consisted of odd numbers, which are impossible when the 50 word list is administered.  Thus, the VA examiner concluded the results of the private test were not suitable for VA rating purposes.  The Board finds that the examiner provided a sound rational for the conclusion reached.  As such, his opinion in this regard is accorded significant value.  Consequently, the Board finds that the results are not adequate for rating purposes.

The provisions of 38 C.F.R. § 4.86(a) apply to the October 2010 test because the Veteran's puretone thresholds at the time were 55 dB or greater in each of the four specified frequencies.  Evaluating the Veteran's puretone thresholds under Table VIA results in level VIII for the right ear and level VII for the left ear.  Combining these hearing acuities equates to a 40 percent evaluation.  

Finally, in March 2011, the Veteran underwent another VA examination.  Puretone thresholds, in decibels, were as follows:  



      CONTINUE ON THE NEXT PAGE



HERTZ

1000
2000
3000
4000
RIGHT
65
85
85
105
LEFT
60
80
90
100

Average puretone thresholds were 85 dB on the right and 82.5 dB on the left.  Word recognition scores from the Maryland CNC test were 48 percent discrimination in the right ear and 34 percent in the left ear.  The VA examiner noted that these tests demonstrated bilateral sensorineural hearing loss that was moderate in the low frequencies, severe in the mid frequencies and profound in the high frequencies.  The examiner noted the Veteran's difficulty following instructions and his report of difficulty hearing without his hearing aids, particularly when he is in a background of noise.  

By intersecting the column in Table VI for average puretone decibel loss falling between 82 and 89 dB with the line for percent of discrimination from 44 to 50, the resulting numeric designation for the right ear is level IX.  By intersecting the column for average puretone decibel loss falling between 82 and 89 dB with the line for percent of discrimination from 0 to 34, the resulting numeric designation for the left ear is level XI.  The Veteran's right ear hearing acuity at level IX combined with level XI hearing acuity for the left ear equates to an 80 percent evaluation under Table VII.  

The provisions of 38 C.F.R. § 4.86(a) once again apply due to puretone thresholds 55 dB or greater in the four specified frequencies.  Evaluating the Veteran's puretone thresholds under Table VIA results in level VIII hearing acuity in the right ear and level VII in the left ear.  Combining the two under Table VII results in a 40 percent evaluation, which is less than the rating achieved when the Maryland CNC speech recognition scores are considered.  

The Board finds the two VA examinations from January 2010 and March 2011 are more probative than the October 2009 VA clinical examination and the October 2010 private doctor's examination.  

As noted above, the October 2009 clinical examination by the Veterans' VA facility included an incorrectly administered Maryland CNC speech recognition test which consisted of only 25 words, leading to results which showed more severe hearing loss than the other examinations conducted using the 50 word list.  The Board finds more probative the explanation of the VA clinician in April 2010, which indicated that 50 word lists are required for rating purposes, and a test which consists of only 25 words would lead to inconsistent results.  

Furthermore, the Board assigns greater weight to the VA examiner's opinion dated May 2011 than the private audiological examination of October 2010 because the examiner explained that the Maryland CNC speech recognition test conducted by the private doctor tested only one intensity level and led to scores which are impossible when a 50 word list is utilized.  

Moreover, the tests that made use of the 50 word lists and were conducted at two intensity levels, the VA examinations of January 2010 and March 2011, never showed the Veteran's hearing loss to reach the levels achieved by the VA clinical and private examinations and showed progressive hearing loss.  This is consistent with the expert's explanation regarding the invalidity of the other tests.  Thus, in line with its duty to weigh the evidence of record, the Board finds the results of the January 2010 and March 2011 VA examinations more probative evidence of the Veteran's bilateral hearing loss than the VA clinical examination of October 2009 and the October 2010 private examination based on the expert's explanation as to the validity of the testing methodologies used.  

When the invalid Maryland CNC tests are ignored and the puretone thresholds considered under Table VIA, as provided by 38 C.F.R. § 4.86(a), the resulting ratings for the October 2009 VA clinical examination and the October 2010 private examination are less than the 70 percent evaluation the Veteran had been awarded based on the results of the two VA examinations.  These VA examinations support a finding of a 70 percent disability evaluation prior to March 29, 2011 and 80 percent disability since that date.  These examinations are evidence against a finding that the Veteran's hearing loss approximated higher ratings for either period.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

As discussed above, the functional effects of the Veteran's hearing loss were addressed by the record, specifically by the VA examiners, as required under Martinak.  These effects include the Veteran's inability to converse on the telephone, difficulty hearing when in background noise, and reliance on lip reading.  The Board concludes that the severity of the Veteran's symptoms due to bilateral hearing loss are contemplated by the ratings criteria and do not present an exceptional disability picture requiring an extraschedular rating.  This is because the rating criteria is based on puretone thresholds and speech recognition percentages which quantify the difficulties suffered by the Veteran.  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. At 111.  

In summary, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has not approximated the schedular criteria for a rating higher than 70 percent prior to March 29, 2011 and higher than 80 percent since March 29, 2011 and is against referral for extraschedular consideration.  Hence, his appeal to this extent is denied.  There is no reasonable doubt to be resolved as to that determination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating higher than 70 percent for bilateral hearing loss prior to March 29, 2011 is denied.  

Entitlement to a disability rating higher than 80 percent for bilateral hearing loss since March 29, 2011 is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


